Citation Nr: 0731882	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for renal 
failure/kidney disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for a disability 
manifested by epistaxis (nosebleeds).

6.  Entitlement to service connection for a disorder 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Philadelphia RO.  In May 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran did not engage in combat; a verified stressor 
event in service is not shown; and the diagnosis of PTSD in 
the record is not based on a verified stressor event in 
service.

2.  Renal failure/kidney disease was not manifested in 
service or in the veteran's first postservice year, and is 
not shown to be related to his service.

3.  Hypertension was not manifested in service or in the 
first postservice year, and is not shown to be related to 
service.

4.  A headache disorder was not manifested in service and is 
not shown to be related to service.

5.  A chronic disability entity manifested by epistaxis was 
not noted in service, and such disability is not currently 
shown.

6.  A chronic disability entity manifested by dizziness was 
not noted in service, and such disability is not currently 
shown.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  8 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

2.  Service connection for renal failure/kidney disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§3.102, 3.303 (2007).

5.  Service connection for a disability manifested by 
epistaxis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  Service connection for a disability manifested by 
dizziness is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

February, April, May, June, and September 2004 letters (prior 
to the decision on appeal) informed the veteran of the 
evidence and information necessary to substantiate the 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess, supra. 
Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is, with the exception of nosebleeds, no evidence of the 
claimed disabilities in service; no corroborating evidence of 
a stressor event in service; no evidence of current chronic 
separate disability entities manifested by nosebleeds or 
dizziness; any no competent evidence suggesting a nexus 
between any of the claimed disabilities and service, an 
examination for an opinion as to a possible nexus between the 
claimed disabilities and the veteran's military service is 
not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  He has not identified any pertinent 
records that are outstanding.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

II. General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).



III. Analysis

a. PTSD

To establish service connection for PTSD, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Although the veteran alleges that he engaged in combat, there 
is no evidence that supports his allegation.  Notably, his 
service personnel records show that he served in Vietnam from 
April 1969 to April 1970 with the 20th Engineering Battalion 
(combat).  His military occupational specialty (MOS) was 
cook, and he did not receive any award, medal, or badge that 
denotes combat.  Consequently, to establish service 
connection for PTSD, he must have credible supporting 
evidence that an alleged stressor event in service on which a 
diagnosis of PTSD is based actually occurred.  

There is conflicting medical evidence as to whether the 
veteran has PTSD.  A June 2003 psychological disability 
assessment for Social Security noted that he had Vietnam 
service and had reported that he engaged in combat while 
there.  His complaints included flashbacks and periods of 
depression and anxiety.  The diagnosis was mood disorder with 
depressive features due to general medical condition.  In 
contrast, a June 2003 disability evaluation by an osteopath 
produced a diagnosis of PTSD, and the examiner stated "with 
regard to his mental problems, he has a post-traumatic 
disorder secondary to his Vietnam tour of duty".  There are 
also several VA treatment records that note a diagnosis of 
PTSD.  In April 2003, the veteran complained of worsening 
nightmares, disturbed sleep, anxiety, depression, and social 
withdrawal.  The only aspect of his nightmares that he 
recalled was an explosion right before he woke up.  He 
reported that he socially isolated himself ever since his 
return from Vietnam.  The diagnosis was PTSD.  On a follow-up 
visit later that month several symptoms described by the 
veteran were listed, and it was noted that they were fairly 
typical for PTSD.  A clinical psychologist commented that the 
veteran was clearly suffering from PTSD secondary to his 
Vietnam experience.  In September 2003, the veteran reported 
that he had dreams three weeks earlier that were related to 
Vietnam.  Notably, not all of his nightmares were related to 
service.  In October 2003, he reported nightmares involving 
an incident that had happened one to two years earlier.  He 
related that he had just gotten off work as a bus driver late 
one night when four males approached him and the youngest 
pulled out a knife and tried to attack him.  He indicated 
that he fought off the attack and that three of the four 
attackers were eventually caught.  An April 2007 statement by 
the veteran's VA psychologist notes that he was a combat 
veteran from Vietnam and suffers from PTSD symptoms, several 
listed.

While there is ample evidence of PTSD diagnoses as well as 
nexus opinions that link the disability to the veteran's 
Vietnam service, none of the diagnoses of PTSD is based on a 
verified stressor.  The Board is not bound to accept the 
opinions of physicians, psychologists, or social workers 
whose diagnoses of PTSD were based on an unverified history 
of stressful incidents as related by the veteran.  See, e.g., 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The record contains several instances of the veteran 
discussing stressor events in service.  In April 2003, he 
reported that he was in combat during mine sweeping 
operations.  He also reported that a close friend was 
accidentally shot when an explosion caused a rifle to fall 
off of a nail and discharge.  He recalled that there was 
blood all over his friend's face and that he later died.  In 
June 2003, he reported an event as a memory and dream from a 
time in Vietnam when they picked up KP workers from the 
villages and also brought in prostitutes.  He indicated that 
early the next morning they were hit with artillery and many 
of the prostitutes were wounded.  He added that many soldiers 
got in trouble for having the prostitutes in the camp, but 
that he was not one of them.  In August 2003, he again 
related the incidence of the shooting death of his best 
friend in their hooch after a rifle fell of a hook and 
discharged.  At his May 2007 Travel Board hearing, the 
veteran discussed a few stressors, but he offered no specific 
information about them.  He stated that even though his MOS 
was cook, he was always in a combat situation because they 
always sent a cook out with the platoon [transcript, page 7].  
He stated that his unit came under fire at Dak To, Pleiku, 
and Kontum, and that he witnessed many casualties.  He 
alleged that even though he was a cook, he had to participate 
in mine-sweeping operations daily.  He testified that there 
was a fire mission one night when a weapon dropped off of the 
wall and shot a man in the head [page 16].  He stated that 
this happened during the monsoon season and that the man was 
in their hooch and in the same unit, but in a line platoon.  
He did not recall the soldier's name [pages 17, 18], but 
remembered that CID investigated the incident.  He later 
added that it was during the later part of his tour in Dak To 
[page 18].  

While some of the stressors the veteran reported are 
potentially verifiable events, they may only be verified if 
sufficient information is provided.  For example, the veteran 
has claimed that he witnessed the accidental shooting of his 
best friend, who subsequently died as a result of the 
incident.  He has since indicated that he cannot remember the 
type of information that would permit verification of the 
incident, such as his "best friend's" name or the month 
when the incident occurred (even though he provides vivid 
descriptions/accounts of the explosion that caused the rifle 
to fall and of the blood he observed).  During the course of 
the appeal, he has been asked on several occasions, including 
at the Travel Board hearing, to provide more detailed 
information regarding his stressors, but has been unable to 
do so.  Given the variances in the veteran's accounts of this 
"traumatizing" incident in service and his inability to 
recall sufficient details of this event (or any event he has 
alleged was a stressor event in service), the Board finds the 
veteran's stressor accounts not credible, and that it is not 
shown that any alleged stressor event in service actually 
occurred.   

The diagnoses of PTSD in the record are based on the 
veteran's unverified accounts that he engaged in combat 
and/or was subjected to noncombat stressor events.  The 
preponderance of the evidence is against a finding that the 
veteran has PTSD based on a verified stressor event in 
service.  

Notably, in the absence of credible supporting evidence of a 
stressor event in service, even an unequivocal diagnosis of 
PTSD would be insufficient to establish that such disability 
is service connected.  Hence, the criteria for establishing 
service connection for PTSD are not met, and the claim must 
be denied.

b. Renal Failure/Kidney Disorder

At the hearing in May 2007, the veteran testified that he 
believed his renal failure was related to a urethral disorder 
he had treated in August 1969, while still in service.  He 
indicated that he continued to have related problems until 
nephritis and chronic renal failure were diagnosed twenty 
years later.  In response to questioning, he veteran 
initially stated that he never spoke to a doctor regarding a 
nexus between his kidney problem and service, but he later 
said that a VA doctor indicated to him that his current 
diagnoses are related to his urethral complaints in service.

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (including, as 
pertinent here, cardiovascular-renal disease) becomes 
manifest to a degree of ten percent or more within one year 
from the date of separation from such service, such disease 
shall be presumed to have been incurred in service, 
notwithstanding that there is no record of evidence of such 
disease during service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

The veteran's service medical records (SMRs) reveal that in 
August 1969, he complained of dysuria and urethral discharge, 
which had been ongoing for one day.  His last reported sexual 
activity was three days prior.  Diagnostic studies were 
conducted and he received treatment with penicillin although 
no diagnosis was noted.  The remainder of the SMRs, including 
a separation examination report and associated medical 
history, are silent for any renal/kidney complaints, 
findings, or diagnosis.

The first postservice evidence of a renal disorder is in June 
1989, more than 19 years postservice.  At that time, the 
history of the veteran's illness noted was that he had been 
well up until one week prior, when he developed nausea and 
vomiting that had persisted.  He also reported lower 
extremity edema and a five day history of a productive cough 
and yellow, blood-tinged sputum and epistaxis.  Diagnostic 
studies four days prior to admission were negative.  X-rays 
revealed findings that implied pathology of the renal 
parenchyma.  The diagnoses included interstitial nephritis 
and renal failure.  

Because a chronic kidney disability was not manifested in 
service or in the veteran's first year following his 
separation from service, service connection for renal disease 
on the basis that it was first manifested in service, and 
persisted, or on a presumptive basis (as chronic diseases 
under 38 U.S.C.A. § 1112) is not warranted.

Notably, a lengthy time interval between service and the 
earliest postservice documentation of complaints or findings 
of a disability for which service connection is sought (here, 
nearly twenty years) is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 F. 
3d 1330 (Fed. Cir. 2000).  

Service connection may still be established by competent 
(medical) evidence that links the veteran's renal 
failure/kidney disorder to an event, injury, or disease in 
service (based on the veteran's allegations the episode of 
urethral discharge he had treated in service).  Despite the 
veteran's testimony that a VA doctor has verbally provided a 
supporting nexus opinion, there is no competent evidence of 
record that suggests the veteran's current renal disability 
might be service-related.  In fact, a January 2004 private 
consultation report is the only record that addresses the 
possible etiology of the veteran's renal disease, and it 
indicates that while further investigation into the veteran's 
renal function is warranted, he could have some renal 
dysfunction from either high blood pressure or medication.

Since there is no competent evidence of (or suggesting) a 
nexus between the veteran's renal failure/kidney disorder and 
his service, to include his urinary tract problems therein, a 
preponderance of the evidence is against this claim.  The 
veteran's own belief that his renal failure/kidney disorder 
is related to his service is not competent evidence; as a 
layperson, he is not competent to establish nexus by his own 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).
c. Hypertension

If hypertension is manifested to a compensable degree in the 
first year following the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, there is no evidence that the veteran's hypertension 
was manifested in service.  His SMRs are silent for 
complaints, findings, or a diagnosis of hypertension.  His 
blood pressure readings on induction and separation 
examinations were 130/62 and 126/88, respectively.  

In May 2007, the veteran testified that he had hypertension 
diagnosed about one year after his separation from service, 
but that those records were no longer available because the 
physician had died, and that he did not have the names of the 
doctors who subsequently treated him because it was a long 
time ago.  His testimony is not credible.  A June 1989 
discharge summary, which is the earliest documentation of 
hypertension in the record, notes that it was recently 
diagnosed.  Consequently, service connection for hypertension 
on the basis that it was manifest in service, and persisted, 
or on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Significantly, the 
first evidence of hypertension was nearly twenty years 
postservice.  Such a lengthy time interval between service 
and the earliest postservice medical documentation of 
hypertension is, of itself, a factor weighing against a 
finding of service connection for that disease.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Private medical records from 1996 to 2004, continue to 
reflect a diagnosis of (and treatment for) hypertension.  In 
these records there is no competent (medical opinion) 
evidence that relates the veteran's hypertension to his 
service.  Because he is a layperson untrained in establishing 
a medical diagnosis or determining medical etiology, the 
veteran's own belief that his hypertension is due to events 
in service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Without competent 
evidence of a nexus between the veteran's hypertension and 
his service, a preponderance of the evidence is against this 
claim, and it must be denied. 

d. Headache Disorder

The veteran's SMRs, to include his induction and separation 
examinations, did not note any headache complaints, findings, 
or diagnosis.  An April 2003 VA record notes that the veteran 
reported that his daily headaches had stopped along with the 
gastrointestinal distress he was having.  The following 
month, he again denied having headaches.  [An April 2003 
mental health record indicates that medication prescribed for 
PTSD/depression had possible side effects including 
headaches.]  

A June 2003 examination in connection with a claim for Social 
Security disability benefits, noted the veteran's complaints 
of headaches; there was no related diagnosis.  

In May 2007, the veteran testified that he had very bad 
headaches that were related to his hypertension.  

As headaches were not manifested in service, service 
connection for such disability on the basis that it became 
manifest in service, and persisted, is not warranted.  
Complaints of headaches were first documented in April 2003.  
The fact that more than thirty years transpired between 
service and the earliest postservice clinical documentation 
of headaches weighs against a finding of service connection 
for such disability.  See Maxson, supra.  

There is no competent (medical) evidence that even suggests 
that there may be a nexus between the veteran's headaches and 
his service.  Indeed, the only competent evidence regarding 
the etiology of his headaches links the complaints possibly 
to medication he takes for psychiatric disability.  Though 
the veteran may believe he has a headache disorder related to 
his service or, as he has testified, due to his hypertension, 
he is not competent to offer opinions regarding etiology.  
See Espiritu, supra. [Even if his headaches were found to be 
related to hypertension or medication for a psychiatric 
disability, secondary service connection would not be 
warranted for the headaches because neither hypertension nor 
any psychiatric disability is service connected.  See 
38 C.F.R. § 3.310.]

e. Epistaxis

The threshold matter that must be addressed is whether the 
veteran actually has the disability for which service 
connection is sought.

The veteran's SMRs show that in October 1968, he complained 
of a sore throat and nosebleed.  In February 1969 he had an 
upper respiratory infection with complaints of nosebleeds.  
The rest of his SMRs, including his separation examination 
report, are silent for epistaxis complaints, findings, or 
diagnosis.

In June 1989, while the veteran was hospitalized for 
nephritis with hypertension, he reportedly had a five day 
history of a productive cough with yellow tinged sputum and 
some epistaxis prior to admission.

In May 2007, the veteran testified that he has very bad nose 
bleeds due to his hypertension.  He stated that doctors told 
him he would have these symptoms if he did not take his 
hypertension medication, and that he has had to go to the 
emergency room to stop the bleeding. 

The only postservice medical evidence of epistaxis in the 
record is in 1989, many years prior to the veteran filing a 
claim of service connection for such disability.  At that 
time it was reported as one of his symptoms of 
nephritis/hypertension.  There is nothing in the record that 
suggests that at anytime epistaxis was noted it was 
considered a separate disability entity rather than a symptom 
of an underlying disease, such as hypertension or a 
respiratory disorder.  While the veteran has testified that 
he has received emergency room treatment to stop nosebleeds, 
he has not indicated that there is any record that identifies 
the epistaxis as a separate chronic disability entity (rather 
than a symptom of another disorder/disease) or relates any 
current epistaxis to the veteran 's service.  

Without any competent evidence that the veteran actually has 
a disability entity manifested by epistaxis, there is no 
valid claim of service connection for such disability (see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992)) and the claim 
must be denied.
f. Dizziness

Dizziness is a disturbed sense of relationship to space; a 
sensation of unsteadiness with a feeling of movement within 
the head; lightheadedness; giddiness; disequilibrium.  
Dorland's Illustrated Medical Dictionary (28th ed. 1994).  By 
definition, it is a symptom, not a disability entity.  

There is no competent evidence that the veteran has an 
underlying disability entity manifested by dizziness.  His 
SMRs are silent for related complaints, findings, or 
diagnosis.  1989 to 2004 private medical records made no 
reference to dizziness.  Likewise, all of the VA medical 
records associated with the instant claims are silent for 
complaints, findings, or diagnosis related to dizziness.  In 
May 2007, the veteran's testimony regarding dizziness was 
simply that he believed it was related to his hypertension.  
Without any competent evidence that the veteran actually has 
a disability manifested by dizziness, there is no valid claim 
of service connection for such disability.  See Brammer, 
supra.  

[Notably, hypertension is not service-connected, and any 
dizziness secondary to the hypertension would then likewise 
not be service connected.]  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for renal failure/kidney disorder is 
denied.

Service connection for hypertension is denied.

Service connection for a headache disorder is denied.

Service connection for a disability manifested by epistaxis 
is denied.
Service connection for a disability manifested by dizziness 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


